NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MESTDAGH, WALL & HAMILTON, P.A.,             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D20-1151
                                             )
JUAN PINEYRO and CAROLE FEIGER,              )
as trustee of the Carole Feiger Trust        )
dated October 5, 1990, as amended,           )
                                             )
             Appellees.                      )
                                             )

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Sarasota
County; Hunter W. Carroll, Judge.

Steven Wall of Mestdagh, Wall & Hamilton,
P.A., Winter Park, for Appellant.

Johnny A. Pineyro of Florida Injury Law
Firm, Orlando, for Appellee Juan Pineyro.

No appearance for Appellee Carole Feiger.



PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.